Bond, J.
It appears from admitted facts in this case that, Robert Garrett having purchased a portrait by P. P. Rubens from Thomas Agrie w & ¡Sons of London, it was consigned by the seller, through G. W. Wheatley & Co., to Messrs. Robson, Son & Co., at Baltimore, with instructions to deliver the Rubens to Mr. Garrett. The collector of the port of Baltimore assessed the same for duty, which was paid under protest, the purchaser contending that a portrait by Rubens was an antique; that, having a collection of portraits by the old masters at his house in Baltimore, this particular painting was to be added to it, and should lie admitted free under Act Cong. March 8, 1888, par. 669. The local board of appraisers at Baltimore docidod that the Rubens, having been ¡minted prior to 1700, was an antique, and, being a part of Mr. Garrett’s collection, not yet hung with the rest of the old masters in his gallery, was to be admitted free of duly. The naval officer of the port, as he was required by regulation to do where there is a difference of opinion between the collector and the appraisers, coincided with the latter, and the collector appealed to the board of general appraisers at New York, who determined likewise that the painting ivas free from duty, and ordered the money already paid to be returned to Mr. Garrett, and that the painting be delivered to him. No new testimony has been taken in this couri..
But two errors are alleged in the appeal from the decision of the board of general appraisers, which wo are asked to correct: First. That the Rubens in question was not one of a collection of antiques, because it had never been in Mr. Garrett’s house in Baltimore. From this it seems that it is the opinion of the collector that the collection of antiquities must be made abroad at one stroke, and imported together, else the separate constituent parts ol’ it are liable to duty. But the pictures of the old masters cannot be purchased or brought together in any such way, and to so construe the act would render it nugatory. The second error assigned is the same as the first, the language being amplified; the collector main*36taining that one painting is not a collection. But in this case it is not necessary to determine that proposition, for it is admitted that Mr. Garrett had and has a collection of portraits by the old masters, to which this Rubens was to be added. When it arrived in Baltimore it was a part of that collection; the only thing to be said about it being that some of the portraits Mr. Garrett had collected were at his dwelling, while a part of the collection was at the custom-house. It is to be noted, moreover, that the genuineness of the portrait is not disputed in this appeal. The decision of the general board of appraisers will be sustained, and the appeal dismissed.